FILED
                             NOT FOR PUBLICATION                             APR 01 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 TAI PARIE BRAGGS,                                No. 08-16318

               Plaintiff - Appellant,             D.C. No. 2:07-CV-01659-FJM-
                                                  ECV
   v.

 JOSEPH M. ARPAIO,                                MEMORANDUM *

               Defendant - Appellee.



                     Appeal from the United States District Court
                              for the District of Arizona
                    Frederick J. Martone, District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Tai Parie Braggs, a former pretrial detainee in the Maricopa County Jails,

appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LSS/Research
action, without prejudice, for failure to exhaust administrative remedies as required

by the Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Wyatt v. Terhune, 315
F.3d 1108, 1117 (9th Cir. 2003). We affirm.

       The district court properly dismissed the action because Braggs did not

exhaust administrative remedies before filing his complaint in federal court. See

Porter v. Nussle, 534 U.S. 516, 520 (2002) (holding that the PLRA requires

inmates to exhaust administrative remedies); see also Ngo v. Woodford, 539 F.3d
1108, 1109 (9th Cir. 2008) (noting that “proper exhaustion” requires adherence to

administrative procedural rules). Further, Braggs’s conclusory pleadings and

submissions opposing the motion to dismiss were insufficient to show that prison

officials frustrated his ability to grieve.

       The district court did not err in considering the evidence Arpaio submitted

with his reply to Braggs’s opposition to the motion to dismiss, to which Braggs had

opportunity to and did respond. See Miller v. Glenn Miller Prods., 454 F.3d 975,

979 n.1 (9th Cir. 2006) (per curiam) (holding that the district court did not err in

considering evidence first submitted in the moving party’s reply to the opposition

to summary adjudication where the evidence was introduced to counter claims




LSS/Research                                  2                                  08-16318
made in the opposition, and the non-moving party could have asked the district

court for permission to respond).

       Braggs’s remaining contentions are unpersuasive.

       AFFIRMED.




LSS/Research                             3                                  08-16318
PREGERSON, Circuit Judge, dissenting:

       I dissent.




LSS/Research                            4   08-16318